Fourth Court of Appeals
                                San Antonio, Texas
                                    November 28, 2018

                                    No. 04-17-00596-CV

                  REGENT CARE CENTER OF SAN ANTONIO, L.P.,
                                 Appellant

                                             v.

                      Robert H. DETRICK and Carolyn Dart Detrick,
                                      Appellee

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015-CI-19462
                         Honorable Richard Price, Judge Presiding


                                      ORDER
    The Appellant’s Motion for Extension of Time to File Motion for Rehearing is hereby
GRANTED. Time is extended to December 11, 2018.



                                                  _________________________________
                                                  Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of November, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court